DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on February 16, 2022.
Currently, claims 1-9 are pending in the instant application. Claims 5-7 are withdrawn from consideration as being directed to a non-elected invention, there being no allowable generic or linking claim.   
Accordingly, claims 1-4 and 8-9 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

   Maintained Objections/Rejections
Priority
Priority benefit to provisional applications remained denied for the reasons as set forth in the Office action mailed on November 16, 2021 and for the reasons set forth below. 
Applicant's arguments filed on February 16, 2022 have been fully considered but they are not persuasive. Applicant argues that SEQ ID NOs:67, 70, 100, and 680 are disclosed in Table 3 not disclose applicant’s elected SEQ ID NO:680. Further, it is found that the actual nucleotide sequences in Table 3 are different from those identified by the recited SEQ ID NOs. For instance, SEQ ID NO:67 in Table 3 of the ‘127 application is 5’-CCTACTCAGACTGTTACTC, whereas the nucleotide sequence of SEQ ID NO:67 in the instant sequence listing is identified as 5’-GCCTACTCAGACTGTTACTC. 
Accordingly, the PCT application filing date is maintained as the priority filing date for claims 1-4 and 8-9.

Claim Rejections - Improper Markush Grouping
Claims 1-4 and 8-9 remain rejected for containing an improper Markush grouping of alternatives for the reasons as set forth in the Office action mailed on November 16, 2021 and for the reasons set forth below. 
Applicant's arguments filed on February 16, 2022 have been fully considered but they are not persuasive. Applicant argues that the claimed sequences have structural similarity and effectively targets the human dystrophin gene thus share a common use. In response, it is noted that applicant’s arguments do not show why the four different gRNA-encoding sequences are functionally equivalent when they are targeted to non-overlapping, distinct target regions (e.g., exon 51 vs. intron 44) of the dystrophin gene thus are functionally distinct and do not have a common use. Note that the alternatives were deemed as members of the same art-recognized class thus the “First” criterion was used instead of the “Second” criterion for determining whether the recited Markush grouping is proper. See page 5 of the last Office action. 
Accordingly, this rejection is maintained.

Claim Rejections - 35 USC §103
Claims 1-4 and 8-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Bozzoni et al. for the reasons as set forth in the Office action mailed on November 16, 2021 and for the reasons set forth below. 
Applicant's arguments filed on February 16, 2022 have been fully considered but they are not persuasive. Applicant argues that the Zhang reference filed on December 12, 2013 is not prior art because the instant claims are entitled to the priority filing date of June 25, 2013. In response, it is noted that claims 1-4 and 8-9 are not entitled to the ‘127 application filing date as explained above. Hence, the Zhang reference qualifies as proper prior art.
Applicant argues that the combination of Zhang and Bozzoni does not suggest the gRNA sequences claimed in the instant case and also does not provide any expectation that the gRNA would successfully target the dystrophin gene. In response, it is noted that applicant did not provide any specific rebuttal arguments elaborating on the reasons for the alleged lack of suggestion/expectation of success over the obviousness rationale set forth in the last Office action. That is, applicant did not address the obviousness rationale established on the combined teachings/state of the prior art disclosed by Zhang and Bozzoni. Hence, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out the supposed errors of the obviousness rationale of record.
Accordingly, this rejection is maintained.

      New Objections Necessitated by Amendment
Drawings
The drawings filed on February 16, 2022 are objected to under 37 CFR 1.83(a) because they fail to distinguish “DAPI”, “Tuj1”, and “ASCL1” as described in the specification.  The 

Response to Arguments
Applicant's arguments filed on February 16, 2022 have been fully considered but they are not persuasive. Applicant argues that paragraphs 0043 and 00278 of the specification provide description of Figures 8C-8G with “enough detail for proper understanding”. Contrary to applicant’s argument, the paragraphs pointed out by applicant are not sufficient to describe Figures 8C-8G as amended on February 16, 2022. For instance, “Some Tuj1-posigive cells adopted neuronal morphologies” as disclosed in paragraph 0043 and “cells expressing Ascl1 and the neuronal marker Tuj1 were readily detected by immunofluorescence staining” as disclosed in paragraph 00278 cannot be identified in Figures 8C-8G because “Tuj1-posigive cells” and “cells expressing Ascl1 and the neuronal marker Tuj1” are not shown/identified in Figures 8C-8G. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635